Barrett, J.:
In our judgment, the interpretation placed upon the contract in question by the learned counsel for the defendants is a correct one. It was never the intention to charge the owners of the vessel with the diminution of freight, resulting from the custom of the port of Liverpool. The owners were to receive for their vessel the full, round sum of £1,350. The bills of lading were to be signed without prejudice to the charter. Under the construction contended for by the plaintiff, these words “without prejudice to the charter” are in effect eliminated, and the owners are to receive less than the £1,350. It is true that the charter-party provided for the settlement of any difference between it and the bills of lading at Charleston, before the vessel sailed, in accordance with the rates of freight and weight, gauge or measurement expressed in the bills of lading. But this simply furnished a basis for calculation: It did not throw upon the ■ vessel the burden of the Liverpool custom. The contract must be considered in its entirety and full effect given to all its provisions. No construction does this, which directly or indirectly deprives the owners of any part of the £1,350 specifically agreed to be paid for the use of their vessel. Further, the gross weight was not, as a matter of fact, expressed in the bills of lading. If its insertion had bee-n insisted upon by the *496charterer for the purpose of depriving the owners of their just rights under a strained and narrow construction of the clause in question, the captain would have been justified in “expressing” as well the Liverpool net weight.
The difficulty in the case, however, lies in the giving of the bill of exchange and the signing of the arbitration agreement. ¥e have no doubt of the captain’s power to do this under the circumstances. There was no duress. That possibly might have been predicated of an independent demand for the bill of exchange, under penalty of the stoppage of the vessel. But that was not what the charterer did. Iiis good faith in making the claim is not questioned. It was not put forward fraudulently or oppressively, but because he honestly believed that he was right in his construction of the charter-party. He certainly was entitled then and there to an adjudication upon the question. Such an adjudication would naturally have been obtained in the federal court at Charleston. It would probably have involved the libeling of the vessel and entailed delay and expense, highly prejudicial to both parties. A similar question was then pending in a case in the United States Court, the same court to which the charterer here would have had a right to resort. Hnder these circumstances, he proposed that the disputed question should abide the decision in such case. The proposition was accepted, though reluctantly, and an agreement to that effect was signed. The decision in the pending case was favorable to the charterer’s view, and we see no escape from the conclusion that the defendants must submit thereto. Various objections are urged to defeat the effect of this decision, but they are as strained and narrow (e. g., that the submission was as to a barkentine, while the decision was- as to a bark) as the plaintiff’s contention with respect to the charter-party. There can be no doubt that the facts in the test case were substantially the same as in this. Of that, too, the captain could have assured himself before he signed the agreement. 'What, then, the charterer said was, not that he would detain the vessel until the captain signed the bill of exchange, but in effect that he would maintain his position and claim his legal rights, unless the captain consented to a speedy, practical and inexpensive, though not direct, method of obtaining *497tbe opinion of the proper court upon the disputed point. That cannot be said to amount to duress in any just sense of the term. It follows that the defendants are bound by the decision. The result is undoubtedly the same as though' they had been subjected to a protracted litigation in the same court..
We are, therefore, constrained to affirm the judgment appealed from.
I)avis, P. J., concurred.
Present — Davis, P. J., and Babrett, J.
Judgment affirmed, with costs.